Opinión disidente emitida por el
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 19 de mayo de 1977
Los contribuyentes no pueden ser favorecidos en las cir-cunstancias que presenta este caso. La demanda, a mi juicio, no aduce hechos constitutivos de una causa de acción contra el Secretario de Hacienda. Las alegaciones de los demandan-tes no son suficientes para justificar el remedio solicitado.
Se trata de una demanda de reintegro de contribuciones pagadas. Invocan los demandantes el derecho a una exención de contribuciones sobre cierta propiedad inmueble que fuera clasificada por la Junta de Planificación para uso público (1) e incluida dentro de un distrito “P” de un mapa de zonifica-ción en 13 de mayo de 1965.
El estatuto que concede la exención contiene ciertos re-quisitos con los cuales ha de cumplirse para tener derecho a ella. Comienza expresando que: . . previo el trámite que más adelante se dispone quedan exentas del pago de contribu-ciones territoriales aquellas propiedades . . . incluidas dentro de un distrito T’ de un mapa de zonificación . . . .” 13 L.P.R.A. see. 597. (Énfasis suplido.) El trámite previo a que *45se refiere la ley y el alcance de la exención del pago de contri-buciones está delineado en las Sees. 598, 600-603 del Título 13, suplementadas éstas por el Reglamento promulgado al efecto. 13 R.&R.P.R. secs. 579-1 a 579-7. (2)
Hasta el año 1965 la ley no proveía término alguno para presentar la solicitud de exención al Secretario de Hacienda, pero en 26 de junio de ese año se enmendó la ley para esta-blecer un término de treinta (30) días para hacerlo, el que empieza a correr una vez el contribuyente reciba la notifica-ción de la Junta de Planificación informándole sobre los de-rechos de exención con respecto al solar afectado, o al recibir la notificación de la imposición contributiva del Departamento de Hacienda, cual de las dos situaciones que ocurra primero. Su vigencia fue inmediata y sus efectos se hicieron retroac-tivos al primero de enero de 1965 para que rigieran para el año fiscal 1965-66. Confórme surge del Informe de la Comi-sión de Hacienda de la Cámara de Representantes el nuevo requisito de los treinta días “tiene el propósito de limitar el derecho a disfrutar de los beneficios de la exención.” Diario de Sesiones, vol. 19, parte 5, pág. 1972 (1965).
La exención que concede la ley no es absoluta ni tiene aplicación automática. Puede ser total o parcial dependiendo de ciertos factores señalados en la ley o en el reglamento. Si el terreno está edificado y utilizada la edificación como vi-vienda propia del dueño, o si está produciendo rentas, la exención se limita al 50% del valor de tasación. Si se utili-zare la propiedad como área de estacionamiento para la pro-ducción de rentas o para la venta de vehículos de motor, no le cobija la exención. Id. see. 600. Los terrenos no edificados que estén produciendo rentas tienen un 50 % de exención si de llevarse a cabo el proyecto de mejoras públicas no pueda cons-truirse en el remanente del solar por impedirlo los reglamen-tos de la Junta. Id. see. 601. La construcción de cualquier es-*46tructura o el uso productivo de los terrenos acogidos a la exen-ción será motivo para que el Secretario de Hacienda revise sus determinaciones. See. 602. Por reglamento se dispone la forma de calcular la exención parcial si por razón del impedi-mento causado por la clasificación “P” la propiedad no estu-viere rindiendo un ingreso razonable. También se imponen los requisitos con que habrá de cumplir el dueño para obtener los beneficios de la exención parcial. 13 R.&R.P.R. secs. 579-1 a 579-7. Por depender la exención de circunstancias cambian-tes la ley señala un procedimiento para revisar cualquier de-terminación del Secretario. 13 L.P.R.A. sees. 459, 603.
La obligación que impone la ley y el reglamento de ren-dir una solicitud para acogerse a los beneficios de la exen-ción, constituye la norma que reiteradamente hemos recono-cido en casos de exención contributiva al efecto de que recae sobre el contribuyente el peso para reclamar y demostrar su derecho a los beneficios de una exención. Véanse Club Yaucano v. Secretario de Hacienda, 83 D.P.R. 623 (1961); Francis v. Tribunal de Contribuciones, 74 D.P.R. 19 (1952). El contribuyente debe demostrar real y efectivamente que es merecedor de la exención. Es sabido que las exenciones contri-butivas no deben extenderse más allá de los términos expresos y exactos del estatuto que las otorga y toda duda debe resol-verse en contra de la existencia de la exención. Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772 (1968); véase Texas Co. (P.R.) Inc. v. Tribunal de Contribuciones, 82 D.P.R. 134, 160 (1961). Por vía de excepción nos apartamos de esa norma en casos en que la exención constituye un instrumento que uti-liza el Estado para fomentar la industria y la inversión pro-ductiva y una interpretación del estatuto resulta contraria al propósito legislativo. Textile Dye Works, Inc. v. Srio. de Hacienda, 95 D.P.R. 708 (1968).
En el caso que nos ocupa, no se trata de la exención con-tributiva clásica que constituye una gracia legislativa, que exige interpretación restrictiva, Texas Co. (P.R.) Inc. v. Tri*47bunal de Contribuciones, supra, pág. 160, ni la exención cuyo propósito es fomentar el crecimiento económico, de interpre-tación liberal, Textile Dye Works, supra, pág. 785, sino que nos enfrentamos al propósito de aliviar en alguna medida la situación del dueño de una finca cuando la acción de la Junta de Planificación al clasificar la propiedad para uso público le causa impedimentos en cuanto a la utilización de su propiedad o resultare en una merma en sus ingresos.(3) Debemos interpretar el estatuto tomando en consideración los fines que persigue y en forma tal que la interpretación se ajuste al fundamento racional o fin esencial de la ley y a la política pública que lo inspira. Véase Esso Standard Oil, supra. En este caso la ley requiere que el contribuyente de-muestre el perjuicio sufrido como consecuencia de la acción de la Junta, exponiendo en una solicitud al efecto los hechos en que basa su derecho a la exención total o parcial.
El contribuyente apoya su reclamación, sin más, en el tec-nicismo legal de que nunca fue notificado por la Junta de Planificación de que su propiedad hubiese sido clasificada en un distrito “P”. Pero es curioso que el contribuyente no hu-biese pagado la contribución territorial sobre la propiedad afectada durante siete años luego de que la propiedad hubiese sido clasificada en “P”, a pesar de que admite haber recibido todos los años la notificación de la imposición contributiva.
Su reclamación se limita a la suma que le fuera retenida por la Administración de Terrenos para el pago de la contri-bución adeudada por los últimos siete años anteriores a la adquisición de sus terrenos. El transcurso de dichos siete años sin haber pagado las contribuciones adeudadas, a pesar de haber recibido oportunamente la notificación de la imposi-ción da lugar a inferir que al contribuyente podía imputár-*48sele conocimiento de la clasificación de que había sido objeto su propiedad. (4)
Según hemos visto el contribuyente no solamente tiene que cumplir con el expresado término de treinta (30) días para la presentación de la solicitud de exención sino que tiene que demostrar que sufrió impedimentos que causaran la inutiliza-ción total o parcial de su propiedad. El contribuyente no alega en su demanda el haber cumplido con todos los requisitos que exige la ley para tener derecho a la exención, según exige el estatuto. (5) Se limita a apoyar su derecho a la exención en la falta de la notificación de la Junta de Planificación, pero ad-mite, sin embargo, haber recibido la notificación de la impo-sición de la contribución del Secretario de Hacienda, de la que hizo caso omiso. (6) Es forzoso concluir que el contribuyente no puso en condiciones al tribunal de instancia para que éste pudiese determinar si a pesar de no haber radicado la solici-tud dentro del término de ley, tenía algún derecho en' equidad por haber cumplido con todos los otros requisitos del estatuto reparador. Aun si lo hubiese planteado entiendo que su soli-citud de reintegro es tardía por no haberse tramitado dentro del término de ley. La enmienda de 1965 para exigir la pre-sentación de la solicitud de exención dentro del término de 30 días a partir de las notificaciones alternas allí provistas no pudo haber sido un acto fútil del legislador. Su propósito fue *49precisamente el de “limitar el derecho a disfrutar de los bene-ficios de la exención”. Diario de Sesiones, supra.
El resolver que el contribuyente tiene derecho a la exen-ción en este caso equivale a premiar al contribuyente al re-conocerle un derecho a exención total, sin haber éste demos-trado que cualificó para ello durante los siete años envueltos, no obstante su incumplimiento constante y continuado con la obligación que le impone la ley de pagar la contribución que le corresponde. La equidad y la ley en este caso favorecen al Estado.
Por los motivos expuestos confirmaría la sentencia del tribunal de instancia que declaró sin lugar la demanda de rein-tegro de contribuciones.

(1)E1 inmueble es una finca de 7.7527 cuerdas localizada en el barrio Cupey de Río Piedras. Finalmente, en 1 de noviembre de 1974 la Adminis-tración de Terrenos de Puerto Rico adquirió 5.0856 cuerdas de dicha finca mediante el pago de la suma de Cuatrocientos Veinticinco Mil Dólares ($425,000).


(2) Aprobado por el Secretario de Hacienda y radicado ante el Secre-tario de Estado en 13 de septiembre de 1957, expediente Núm. 76.


(3) Aunque el contribuyente retuvo para sí alrededor del 21% del total de la cabida de la propiedad objeto del pleito no surge del expediente el efecto que esto tuvo sobre cualquier exención a que tuviera derecho.


(4) Nótese que los contribuyentes no alegan que nunca se enteraron de que la propiedad estaba clasificada dentro de un distrito “P”. Se limitan a expresar bajo juramento en apoyo de la solicitud de sentencia sumaria que “en momento alguno recibimos notificación escrita de la Junta de Planifica-ción al momento de que dicha propiedad fue congelada.” (Énfasis suplido.)


(5)La estipulación de hechos que tuvo ante sí el tribunal de instancia no contiene hechos que apoyen el derecho del contribuyente a acogerse a los beneficios parciales o totales que concede la ley. El peso de la prueba al efecto recae sobre el contribuyente quien es el demandante.


(6) Surge del expediente que las contribuciones correspondientes a los dos años siguientes a haber sido clasificada la propiedad en “P” aparecen satisfechas. Es precisamente en el año en que se efectúa la clasificación que se dejan de pagar.